Title: Account with Zachariah Poulson, Jr., 12 March 1802
From: Poulson, Zachariah, Jr.,Jefferson, Thomas
To: 


            
            His Excellency the President of the United States,
              Philadelphia, March 12th. 1802.
            
              To Zachariah Poulson, junr.
              
              Dr. 
            
              
                For the American Daily Advertiser, from the first day of October, 1800, to the last day of December 1801,
                }
                $11.25
              
            
          